Judgment of conviction affirmed. Sentence for robbery, in the second degree, approved and affirmed. Additional sentence of five to ten years for being armed reversed on the law and facts and annulled. Memorandum: The indictment charged appellant with armed robbery (Penal Law, § 2124, subd. 1). The jury found him guilty of the crime of robbery in the second degree, thereby rejecting the claim that he was armed with a dangerous weapon (Penal Law, § 2126). While we conclude that the People’s proofs amply support the verdict of guilty of robbery in the second degree, we are of the opinion that the record does not support the imposition of increased punishment for being armed in violation of section 1944 of the Penal Law. (See People v. Visarities, 220 App. Div. 657.) All concur. (Appeal from a judgment convicting defendant of the crimes of robbery, second degree, grand larceny, second degree, and assault, second degree.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.